Exhibit 10(s) Execution Version PLEDGE AGREEMENT THIS PLEDGE AGREEMENT 1 , dated as of September 8, 2016 (as restated, amended, modified or supplemented from time to time, the “ Agreement ”), is given by K. HOVNANIAN ENTERPRISES, INC. , a California corporation (the “ Borrower ”), HOVNANIAN ENTERPRISES, INC. , a Delaware corporation (“ Holdings ”), each of the undersigned parties listed on SCHEDULE A hereto AND EACH OF THE OTHER PERSONS AND ENTITIES THAT BECOME BOUND HEREBY FROM TIME TO TIME BY JOINDER, ASSUMPTION OR OTHERWISE (together with the Borrower and Holdings, each a “ Pledgor ” and collectively the “ Pledgors ”), as a Pledgor of the equity interests in the Companies (as defined herein), as more fully set forth herein, to WILMINGTON TRUST , NATIONAL ASSOCIATION , as Administrative Agent in its capacity as collateral agent (in such capacity, the “ Agent ”), for the benefit of itself and the Lenders (as defined below). WHEREAS, the Borrower, Holdings, and each of the other Pledgors have entered into the Credit Agreement dated as of July 29, 2016 (as amended, supplemented, amended and restated or otherwise modified from time to time, the “ Credit Agreement ”) with Wilmington Trust, National Association, as Administrative Agent; WHEREAS, the Borrower, Holdings, the Guarantors party thereto, the Administrative Agent, the Mortgage Tax Collateral Agent, the First Lien Notes Trustee and the First Lien Notes Collateral Agent have entered into the First Lien Intercreditor Agreement dated as of September 8, 2016 (as amended, supplemented, amended or restated or otherwise modified from time to time, the “ First Lien Intercreditor Agreement ”); WHEREAS, the Loans constitute Super Priority Indebtedness under the First Lien Intercreditor Agreement; WHEREAS, the Borrower, Holdings, the Guarantors party thereto, the Administrative Agent, the First Lien Notes Collateral Agent, the First Lien Notes Trustee, the Existing Second Lien Collateral Agent, the Existing Second Lien Trustee, the New Second Lien Notes Collateral Agent, the New Second Lien Notes Trustee, Wilmington Trust, National Association, as Junior Joint Collateral Agent (as defined therein) and the Mortgage Tax Collateral Agent have entered into the Amended and Restated Intercreditor Agreement dated as of September 8, 2016 (as amended, supplemented, amended or restated or otherwise modified from time to time, the “ Amended and Restated Intercreditor Agreement ”); WHEREAS, in connection with the Credit Agreement, the Pledgors are required to execute and deliver this Agreement to secure their obligations with respect to the Credit Agreement and the Loans; and WHEREAS, each Pledgor owns the outstanding capital stock, shares, securities, member interests, partnership interests and other ownership interests of the Companies. NOW, THEREFORE, intending to be legally bound hereby, the parties hereto hereby agree as follows: 1 Note that this Pledge Agreement is entered into in connection with the Credit Agreement. 1. Defined Terms . (a)
